DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Information-Aware Traffic Reduction for Wireless Sensor Networks”, Ngai et al. (referred hereafter Ngai et al.).
Referring to claim 1, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), the system comprising:
a data storage structured to store a plurality of data collection routines (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section), each of the plurality of data collection routines comprising a data collection band (e.g., via bandwidth allocation algorithm – Abstract/e.g., “We also provide a bandwidth allocation algorithm for sensors to calculate the probability to forward the packets based on the quality of information and the network load” – pages 452-453, B. Problem Formulation section; page 454, B. Traffic Reduction on Routine Data section; Algorithm 2);
a data collector structured to interpret a plurality of detection values that correspond to a plurality of input channels, wherein the plurality of detection values are obtained according to a data collection routine selected from the plurality of data collection routines (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section);
wherein the data storage is further structured to store at least a portion of the plurality of detection values (e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section);
a data analysis circuit structured to interpret at least a subset of the plurality of detection values to determine a state value corresponding to one of a process (e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section) or a component of the industrial process; and
an expert system circuit structured to adjust at least one of the plurality of data collection routines in response to the state value (e.g., “Each sensor takes measurements and calculates St and Devt every time interval Δt. It then classifies the data as high priority data H if the difference between the current measurement and the estimated measurement is greater than a threshold, i.e. ‖xt – St‖ ≥ ε. This indicates that there is an unusual event occurred. For all the remaining routine data, they are marked as low priority L. Each sensor also keeps track of the sensor measurement deviation Devt. If Devt is greater than the concerned threshold δ, then the data will be reported. Otherwise, these routine data will be reported only every Rt time intervals, which is measured by a counter Ct.” – page 453, A. Selected Transmission at Sources section; Algorithm 1; pages 453-454, B. Reconstructing Missing Routine Data Section). 
As to claim 2, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), wherein the expert system circuit is further structured to interpret at least a subset of the plurality of detection values and the state value to modify the data collection routine used by the data collector (pages 453-454, B. Reconstructing Missing Routine Data Section). 
Referring to claim 3, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), wherein modifying the data collection routine used by the data collector comprises selecting a new data collection routine from the plurality of data collection routines (e.g., “The accuracy of the reconstructed data from a sensor over time t can be measured by the mean absolute error (MAE) and the root mean square error (RMSE) as Equation 9” - pages 453-454, B. Reconstructing Missing Routine Data Section). 

As to claim 4, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), wherein modifying the data collection routine used by the data collector comprises modifying the data collection band of at least one of the plurality of data collection routines (e.g., “When an unusual event packet arrives, a node always forwards the packet to the next hop. On the contrary, a node forwards a routine data packet with only a probability pi. pi can be obtained by our bandwidth allocation algorithm (see Algorithm 2). Each node monitors the incoming data rates and runs this algorithm periodically or when there is a significant change in the incoming data rates. A node will forward as much as possible of the packets contain the most important information. If there is still enough network capacity, it takes as much as possible of the next most important packets. The process continues until the network capacity is fully utilized” - page 454, B. Traffic Reduction on Routine Data section; Algorithm 2). 

Referring to claim 5, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), wherein the data analysis circuit comprises a delta-sigma A/D converter structured to manipulate sampling of at least one of the plurality of detection values to perform at least one of: increasing an over-sampling rate, reducing a sampling rate, or reducing signal aliasing (e.g., “In many environmental monitoring applications, the sampling rate of sensors is set to the minimum value that allows users to detect the unusual events or observe the change of the environment.” - page 453, A. Selected Transmission at Sources section; Algorithm 1). 
Abstract), further comprising a graphical user interface structured to allow a user to set a parameter of the data collection band (e.g., “In many environmental monitoring applications, the sampling rate of sensors is set to the minimum value that allows users to detect the unusual events or observe the change of the environment.” - page 453, A. Selected Transmission at Sources section; Algorithm 1), wherein the parameter is one of a frequency range for collection (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section) and a granularity (e.g., level/detail) for collection
(e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section). 
Referring to claim 7, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), further comprising a graphical user interface structured to allow a user to identify a set of sensors among a larger set of available sensors for collection by the data collector (e.g., “We evaluate the quality of information achieved with the real sensing data collected from the SensorScope network [14], which is deployed on the Plaine Morte glacier for monitoring the temperature, humidity, wind speed and direction. There are 13 sensors in the network and a sink located at the center.” – pages 454-455, A. Quality of Information section). 
As to claim 8, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), further comprising a graphical user interface structured to allow a user to select from a list of component parts of an industrial machine for establishing smart-band monitoring of the component of the industrial process (e.g., “We evaluate the quality of information achieved with the real sensing data collected from the SensorScope network [14], which is deployed on the Plaine Morte glacier for monitoring the temperature, humidity, wind speed and direction. There are 13 sensors in the network and a sink located at the center.” – pages 454-455, A. Quality of Information section).
Abstract), wherein adjusting at least one of the plurality of data collection routines comprises changing a sensor capability, wherein changing the sensor capability comprises at least one of changing sensor scaling, changing sampling frequency (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section), or changing a type of data collected by a sensor. 
As to claim 10, Ngai et al. disclose a monitoring system for data collection related to an industrial process (Abstract), wherein adjusting at least one of the plurality of data collection routines comprises adjusting sensors utilized, wherein adjusting sensors utilized comprises switching between at least one of: sensors having different ranges, sensors in different locations, sensors having different response rates (e.g., “When an unusual event packet arrives, a node always forwards the packet to the next hop. On the contrary, a node forwards a routine data packet with only a probability pi. pi can be obtained by our bandwidth allocation algorithm (see Algorithm 2). Each node monitors the incoming data rates and runs this algorithm periodically or when there is a significant change in the incoming data rates. A node will forward as much as possible of the packets contain the most important information. If there is still enough network capacity, it takes as much as possible of the next most important packets. The process continues until the network capacity is fully utilized” - page 454, B. Traffic Reduction on Routine Data section; Algorithm 2), or sensors having different sensitivities. 
Referring to claim 11, Ngai et al. disclose a computer-implemented method for data collection related to an industrial process (Abstract), the method comprising:
storing a plurality of data collection routines (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section), each of the plurality of data collection routines comprising a data collection band (e.g., via bandwidth allocation algorithm – Abstract/e.g., “We also provide a bandwidth allocation algorithm for sensors to calculate the probability to forward the packets based on the quality of information and the network load” – pages 452-453, B. Problem Formulation section; page 454, B. Traffic Reduction on Routine Data section; Algorithm 2);
obtaining, with a data collector, according to a data collection routine selected from the plurality of data collection routines, a plurality of detection values that correspond to a plurality of input channels (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section);
interpreting the plurality of detection values (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section);
storing at least a portion of the plurality of detection values (e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section);
interpreting at least a subset of the plurality of detection values to determine a state value corresponding to one of a process (e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section) or a component of the industrial process; and
adjusting at least one of the plurality of data collection routines in response to the state value (e.g., “Each sensor takes measurements and calculates St and Devt every time interval Δt. It then classifies the data as high priority data H if the difference between the current measurement and the estimated measurement is greater than a threshold, i.e. ‖xt – St‖ ≥ ε. This indicates that there is an unusual event occurred. For all the remaining routine data, they are marked as low priority L. Each sensor also keeps track of the sensor measurement deviation Devt. If Devt is greater than the concerned threshold δ, then the data will be reported. Otherwise, these routine data will be reported only every Rt time intervals, which is measured by a counter Ct.” – page 453, A. Selected Transmission at Sources section; Algorithm 1; pages 453-454, B. Reconstructing Missing Routine Data Section). 
As to claim 12, Ngai et al. disclose a computer-implemented method for data collection related to an industrial process (Abstract), further comprising interpreting at least a subset of the plurality of detection values and the state value to modify the data collection routine used by the data collector (pages 453-454, B. Reconstructing Missing Routine Data Section). 
Referring to claim 13, Ngai et al. disclose a computer-implemented method for data collection related to an industrial process (Abstract), wherein modifying the data collection routine used by the data collector comprises selecting a new data collection routine from the plurality of data collection routines (e.g., “The accuracy of the reconstructed data from a sensor over time t can be measured by the mean absolute error (MAE) and the root mean square error (RMSE) as Equation 9” - pages 453-454, B. Reconstructing Missing Routine Data Section). 
As to claim 14, Ngai et al. disclose a computer-implemented method for data collection related to an industrial process (Abstract), wherein modifying the data collection routine used by the data collector comprises modifying the data collection band of at least one of a current and a new data collection routine (e.g., “When an unusual event packet arrives, a node always forwards the packet to the next hop. On the contrary, a node forwards a routine data packet with only a probability pi. pi can be obtained by our bandwidth allocation algorithm (see Algorithm 2). Each node monitors the incoming data rates and runs this algorithm periodically or when there is a significant change in the incoming data rates. A node will forward as much as possible of the packets contain the most important information. If there is still enough network capacity, it takes as much as possible of the next most important packets. The process continues until the network capacity is fully utilized” - page 454, B. Traffic Reduction on Routine Data section; Algorithm 2). 
Referring to claim 15, Ngai et al. disclose a computer-implemented method for data collection related to an industrial process (Abstract), further comprising manipulating a sampling of at least one of the plurality of detection values, using a delta-sigma A/D converter, to perform at least one of: increasing an over-sampling rate, reducing a sampling rate, or reducing signal aliasing (e.g., “In many environmental monitoring applications, the sampling rate of sensors is set to the minimum value that allows users to detect the unusual events or observe the change of the environment.” - page 453, A. Selected Transmission at Sources section; Algorithm 1). 
As to claim 16, Ngai et al. disclose a computer-implemented method for data collection related to an industrial process (Abstract), wherein adjusting at least one of the plurality of data collection routines comprises changing a sensor capability, wherein changing the sensor capability comprises at least one of changing sensor scaling, changing sampling frequency (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section), or changing a type of data collected by a sensor. 
Referring to claim 17, Ngai et al. disclose an apparatus for data collection related to an industrial process (Abstract), the apparatus comprising:
a data storage component configured to store a plurality of data collection routines (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section), each of the plurality of data collection e.g., via bandwidth allocation algorithm – Abstract/e.g., “We also provide a bandwidth allocation algorithm for sensors to calculate the probability to forward the packets based on the quality of information and the network load” – pages 452-453, B. Problem Formulation section; page 454, B. Traffic Reduction on Routine Data section; Algorithm 2);
a data collector component configured to interpret a plurality of detection values that correspond to a plurality of input channels, wherein the plurality of detection values are obtained according to a data collection routine selected from the plurality of data collection routines (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section);
wherein the data storage component is further configured to store at least a portion of the plurality of detection values (e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section);
a data analysis component configured to interpret at least a subset of the plurality of detection values to determine a state value corresponding to one of a process (e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section) or a component of the industrial process; and
an expert system component configured to adjust at least one of the plurality of data collection routines in response to the state value (e.g., “Each sensor takes measurements and calculates St and Devt every time interval Δt. It then classifies the data as high priority data H if the difference between the current measurement and the estimated measurement is greater than a threshold, i.e. ‖xt – St‖ ≥ ε. This indicates that there is an unusual event occurred. For all the remaining routine data, they are marked as low priority L. Each sensor also keeps track of the sensor measurement deviation Devt. If Devt is greater than the concerned threshold δ, then the data will be reported. Otherwise, these routine data will be reported only every Rt time intervals, which is measured by a counter Ct.” – page 453, A. Selected Transmission at Sources section; Algorithm 1; pages 453-454, B. Reconstructing Missing Routine Data Section). 
As to claim 18, Ngai et al. disclose an apparatus for data collection related to an industrial process (Abstract), wherein the expert system component is further configured to interpret at least a subset of the plurality of detection values and the state value to modify the data collection routine used by the data collector component, and wherein modifying the data collection routine used by the data collector component comprises one of: selecting a new data collection routine from the plurality of data collection routines (e.g., “The accuracy of the reconstructed data from a sensor over time t can be measured by the mean absolute error (MAE) and the root mean square error (RMSE) as Equation 9” - pages 453-454, B. Reconstructing Missing Routine Data Section), or modifying the data collection band of at least one of a current or a new data collection routine (e.g., “When an unusual event packet arrives, a node always forwards the packet to the next hop. On the contrary, a node forwards a routine data packet with only a probability pi. pi can be obtained by our bandwidth allocation algorithm (see Algorithm 2). Each node monitors the incoming data rates and runs this algorithm periodically or when there is a significant change in the incoming data rates. A node will forward as much as possible of the packets contain the most important information. If there is still enough network capacity, it takes as much as possible of the next most important packets. The process continues until the network capacity is fully utilized” - page 454, B. Traffic Reduction on Routine Data section; Algorithm 2). 
Referring to claim 19, Ngai et al. disclose an apparatus for data collection related to an industrial process (Abstract), further comprising a graphical user interface configured to allow a user to perform at least one task selected from a list of tasks consisting of: setting a frequency range for collection of a data collection routine (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section), setting a granularity (e.g., level/detail )for collection (e.g., “Each sensor monitors the incoming data rate λin = 
    PNG
    media_image1.png
    45
    120
    media_image1.png
    Greyscale
where m is the maximum level of importance among the data and λi is incoming rate of data with importance level i at a node.” - pages 452-453, B. Problem Formulation section), identifying a set of sensors among a larger set of available sensors for collection by the data collector component (e.g., “We evaluate the quality of information achieved with the real sensing data collected from the SensorScope network [14], which is deployed on the Plaine Morte glacier for monitoring the temperature, humidity, wind speed and direction. There are 13 sensors in the network and a sink located at the center.” – pages 454-455, A. Quality of Information section), and selecting from a list of component parts of an industrial machine for establishing smart-band monitoring of the component of the industrial process (e.g., “We evaluate the quality of information achieved with the real sensing data collected from the SensorScope network [14], which is deployed on the Plaine Morte glacier for monitoring the temperature, humidity, wind speed and direction. There are 13 sensors in the network and a sink located at the center.” – pages 454-455, A. Quality of Information section). 
As to claim 20, Ngai et al. disclose an apparatus for data collection related to an industrial process (Abstract), wherein:
adjusting at least one of the plurality of data collection routines comprises at least one of changing a sensor capability or adjusting sensors utilized (e.g., “When an unusual event packet arrives, a node always forwards the packet to the next hop. On the contrary, a node forwards a routine data packet with only a probability pi. pi can be obtained by our bandwidth allocation algorithm (see Algorithm 2). Each node monitors the incoming data rates and runs this algorithm periodically or when there is a significant change in the incoming data rates. A node will forward as much as possible of the packets contain the most important information. If there is still enough network capacity, it takes as much as possible of the next most important packets. The process continues until the network capacity is fully utilized” - page 454, B. Traffic Reduction on Routine Data section; Algorithm 2);
changing sensor capability comprises at least one of changing sensor scaling, changing sampling frequency (e.g., “We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes. We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2, ...xN be the sensor readings at time t0, t1, t2, ...tN, where tk = kΔt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as Equation 1” – page 452, A. Network Model section), or changing a type of data collected by a sensor; and
e.g., “When an unusual event packet arrives, a node always forwards the packet to the next hop. On the contrary, a node forwards a routine data packet with only a probability pi. pi can be obtained by our bandwidth allocation algorithm (see Algorithm 2). Each node monitors the incoming data rates and runs this algorithm periodically or when there is a significant change in the incoming data rates. A node will forward as much as possible of the packets contain the most important information. If there is still enough network capacity, it takes as much as possible of the next most important packets. The process continues until the network capacity is fully utilized” - page 454, B. Traffic Reduction on Routine Data section; Algorithm 2), or sensors having different sensitivities. 
Response to Arguments
3.	Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-20 rejected under 35 U.S.C. 102(a)(1) over “Information-Aware Traffic Reduction for Wireless Sensor Networks”, Ngai et al., Applicant argues:
	
    PNG
    media_image2.png
    188
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    843
    667
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    848
    669
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    338
    675
    media_image5.png
    Greyscale

	Examiner’s response:

First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Examiner’s position is that:

Ngai et al. disclose “a state value corresponding to one of a process (e.g., “In many applications, sensors take readings from the environment regularly and then forward the data to the sinks. It is common in many environmental monitoring applications to have two kinds of data, namely (1) routine data, which reports the steadily change of the environment throughout long period of time, and (2) unusual events of particular interest will occur unexpectedly, and the information related to such events will require fast transmission to the sink(s) [11], [12]. We consider a network with sensors distributed over some open or built areas. The sensor nodes take measurements and forward packets containing their measurements toward one or more sink nodes.” – page 452, A. Network Model: 1st – 2nd para.) or a component of the industrial process”.

Ngai et al. also disclose:
“We define Δt as the time interval that sensors take measurements from the environment. The value may depend on the capability of the sensor and the frequency required to capture the unusual events in a specific application. Let x0, x1, x2,… xN be the sensor readings at time t0, t1, t2, … tN, where tk = k Δt. The sensor measurement xk may fall in a range [a, b]. To distinguish the routine data and significant events, each sensor keeps an expected weighted moving average St on the measurement as:
St = (1 - α)S t-1 + αxt-1.” (Ngai et al., page 452, A. Network Model: 1st – 2nd para.)  

Thus, Ngai et al. disclose state value (e.g., measurements/packets) corresponding to one of a process (e.g., routine data/unusual events from sensors in environmental monitoring), the sensor nodes take measurements and forward packets containing their measurements towards one or more sink nodes, hence, more than a plurality of sensors/nodes communicatively coupled to a plurality of input channels which correspond to detection values/measurements at time interval Δt to distinguish the routine data and significant events for adjustment; wherein the measurements are converted into forwarded packets (e.g., using a (delta-sigma) A/D converter) for sampling such as (“In many environmental monitoring applications, the sampling rate of sensors is set to the minimum value that allows users to detect the unusual events or observe the change of the environment.” – page 453, A. Selective Transmission at Sources: 1st para.) using a graphical user interface as shown in Figures 2-3 below:


    PNG
    media_image6.png
    914
    1123
    media_image6.png
    Greyscale
   
Therefore, the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) over Ngai et al. is proper and maintained.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864